Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 8, 15 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance is the inclusion of “sending, by the network device on a first time-frequency resource, data of the transport block corresponding to the control information, wherein m code block (CB) groups of the transport block are mapped on the first time- frequency resource, m is a positive integer, m = min (NCB_re, N Group_Max ), NCB_re is a quantity of CBs in the transport block, N Group_ mx is a maximum quantity of CB groups in the transport block, each of the m CB groups comprises at least one CB, and NCB_re is determined based on a transport block size (TBS) of the transport block and a maximum size of a CB” as the prior art of record in stand-alone form nor in combination read into the claim as supported by the specification.  Furthermore, the inclusion of “the inclusion of definition of the terms used to calculate "m as the min(N.sub.CB_re, N.sub.Group_max), N.sub.CB_re is a quantity of CBs in the TB, N.sub.Group_max is a maximum quantity of CB groups for the TB, each of the "m" CB groups comprises at least one CB, and N.sub.NC_re is determined based on a TB size (TBS) and a maximum size of a CB" within the claims 1, 8, 15, and 21 as evidence of practical application in line with specification. Although the prior art discloses multiple techniques for calculating whether a method or as part of an apparatus the terms such as "m", "N.sub.CB_re", and "N.sub.Group_max"; applicant uses the minimum of "N.sub.CB_re", and "N.sub.Group_max" to finalize the computing of term "m" ensuring in this manner an optimized "m" term. The prior art discloses multiple ways of calculating "m" even using the "minimum" function the terms used differ in definition and applicability such as carrier aggregation”.  The prior art of record US-20160294596-A1 to Beak discloses allocation of resources but is silent on the definition of code block groups; US-20160028513-A1 to Werner also discloses a method for resource allocation but it is silent on the mapping of the transport block.  Claims 8, 15 and 21 receive similar treatment.  Claims 2-7, 9-14, and 16-20 are allowed because they depend from an allowed claim.
Terminal Disclaimer
The terminal disclaimer filed on 09/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10856286 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476